FILED
                             NOT FOR PUBLICATION                              JUL 09 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZENON PONCE-HIDALGO,                             No. 13-71000

               Petitioner,                       Agency No. A200-154-949

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Zenon Ponce-Hidalgo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo claims of due process

violations in immigration proceedings. Zetino v. Holder, 622 F.3d 1007, 1011 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies among Ponce-Hidalgo’s asylum applications and

testimony regarding which relatives had problems in Mexico. See Shrestha, 590

F.3d at 1048 (adverse credibility finding was reasonable under totality of

circumstances, including an inconsistency). Ponce-Hidalgo’s explanations for the

inconsistencies do not compel a contrary conclusion. See Lata v. INS, 204 F.3d

1241, 1245 (9th Cir. 2000).

      Substantial evidence also supports the BIA’s denial of CAT relief. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Ponce-Hidalgo’s due process claim of IJ bias. See Lata,

204 F.3d at 1246 (requiring prejudice to prevail on due process challenge to

proceedings); Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir. 2007) (even if




                                          2                                    13-71000
petitioner shows bias, court cannot find bias was basis for denial of application

where factual record supports denial).

      PETITION FOR REVIEW DENIED.




                                          3                                    13-71000